Me. Justice Aldrey
delivered the opinion of the court.
A grand jury indicted Francisco Martinez for having seduced on August 8, 1919, under promise of marriage, Isidra López, an unmarried woman of previous chaste character, with whom he had carnal intercourse. After a trial before a jury he was found guilty of the said crime and in the appeal by the defendant from the judgment of conviction he alleges in support of its reversal that the promise of marriage was not proved and that as to that and the carnal intercourse, the testimony of Isidra López was not corroborated.
It appears from the evidence that on August 8, 1919, Isidra López, a girl sixteen years old, left the house where she lived with her father and, according to her testimony, was taken by the defendant to the house of his brother where he kept her for about ten days and where they had sexual intercourse; that then he took her to the house of his wife, Inés Marín, where she remained three days, without a renewal of the sexual intercourse; that Inés Marín first left *4tlie licmse and then Francisco Martinez left, she remaining alone with, the children of Inés, and that she then returned to the house of her father. As to the promise of marriage, Isidra López. testified that the defendant had promised to marry her, albeit she also testified that the only reason why she eloped with the defendant was because his wife advised her to do so and told her that they were divorced. Isidra López also testified that some days before the elopment the defendant went one evening to the honse of her father, Dio-nisio López, and in her presence and in the presence of other persons, asked for her hand in marriage, bnt her father refused, saying that Martinez was a married man. On this point Dionisio López and his concubine, Modesta Torres, and Nicolás López also testified that when the girl’s father told Martinez that he could not give her to him because he was married and Martinez replied that he was divorced, his wife, Inés Marin, came in and said that they were divorced and that she could show the decree of divorce. After this the father advised his daughter to have nothing to do with that man because he had been told that he was married. The girl’s family had lived for a short time near the house of Inés Marin and her children, and a few days before Francisco Martinez had arrived there from Cuba.
Inés Marin testified that she was married to Francisco Martínez and had four children by him; that she was not in the house of Dionisio López on the night on which her husband was said to have been there; that she never advised Isidra López to elope with Martinez nor told her that they were divorced, but, on the contrary, she told her not to pay any attention to him because he was her husband, and that when he took Isidra to the house the witness went away.
The verdict of guilty found by the jury, who saw and heard the witnesses, shows that they believed that Isidra López eloped with the defendant on account of his promise to marry her, independently of any advice that Inés Marin *5may have given her, and that promise of marriage is corroborated by the testimony to the effect that the defendant asked for Isidra in marriage.
With regard to the sexual intercourse, there is no other direct evidence than the testimony of the girl, but considering the difficulty of corroborating this testimony in the majority of seduction cases' and that in this case the testimony of Inés Marín showed that her husband took Isidra López to her house, for which reason Inés left the house, we are of the opinion that that is a sufficient corroboration in this case.
For the foregoing reasons the judgment should be

Affirmed.

Chief Justice Hernández and Justices Wolf, Del Toro and Hutchison concurred.